Dae eee belt) Page 1 of 3 PagelD #: 1187
nm ay 0 ate $e oi

ns MYfe L_adec ye [ tf Dune Qist Doge

| rt: fate Ae Kelve

KRaae> iseyfDexe Chel Cat, Cleck ieee Coutt RECEN fa

hs is Mie Meanel Hermande OT 9C0- 035 JUL_1.3 2020

_Crincal Case # q]- 6039-00 ‘
| Nd, ri” in Weed of "lourt Appoiated Counsel
te Litlyte, dad prepecly=argue my “Keleee™ onder!

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ey NN ee ; | 2
ce. ie Names Ve Louisiana oa In 5 i

 

 

| C Supreme Court Wo. 13-572)) (April Po, 2e20)

 

 

| Oy Heb sug Se (W458, Lt femenber one yar3ec (15, Green,

Ic yng befor the jig dpealy s feted the Lerdect of guilty

 

 

1 la ny (ase on all Nine~ Counts.

My Atircacy ae that time G hyn- Chio sad, She 4 |
Chyeny because J fO)-. Green, Gnd ie edhe furor

_ did “pot vote” tee my gui [+t.

Zz jucoc Mote uas sent fe Jude Beuw ky

gnu he told fhem phat , me fhe Arg sooty of

_jurer Membpes fou wil me_guilty, then her vote

 

 

 

 

 

oF Not-suilty “ leould Aot Bue

Tews Sous) quill by gq MWea- unanimous uy verdict, YSU2.
amos v. Loutsvena? applies fo_ fhe.

f

Ded Liana beter an, Be CTD hah Te,

 

 
 

Case 6:97-cr-60039-TAD-CBW Document 217 Filed 07/13/20 Page 2 of 3 PagelD #:

And My Coact Aggpomred Dbl Defender, did render vate Le

1188

 

 

 

Ciaet fective ~ 455 jstance. of Zi eS vito/ebin of my Kae Aa endment.
_——- &

 

 

roe hereh tbo tle F his Letter’ aotiya a OS et

Mpsvi'ny fhis fre (ose Of fevrew
Je Agpous “Private (Pree tel nee ie Rees kira

)

 

4o fall (eView, the potentiol Dopoct OK

 

C Karey v Lyatstene? and. the bene tit ee LPag (ece te,

 

 

 

 

Iam Unable fo__Coaluct Kesearch, sce the Gv0)-/3

 

has oy entire iaytetution or) A (ot DD-[9 ji oct down"

 

Anil hes bien cy ‘od cLeed shat: Dw [stay Jt Home

 

Smce March 157, Do2e.

—————— 7

 

 

 

 

 

 

J Appreciate This Pe (ort of [eview's AHentin.

 

 

ae Am l7es4 Kespedtally,

 

Ve Manuel D. Hernander IO
dt 099% 66-035.

Ls f ¢hrence High

Do. Bix Fito *

Fllocente, Colorilo $1226

 

 

Se

 

 

 

 
 

Case Seteece 22 TARE Document 217 Filed 07/13/20 Page 3 of 3 PagelID #: 1189

 

 

 

 

 

 

 

1 = ,
t Cercttiate Of Service Se

 

 

 

 

 

I Manuel _D. Hecnandes hereby seal 4o the Clerk of Court
fic “fhe Western Bisclact at Lindy GG the Se llocumy'

 

| One- MM» tidn Le Her heguesting (cart Afppoiated (ousel
bey Prive € Corensel, Te Fully Raingear oh Thea

 

 

Lilsaate Ay Kroats AM Affirde,

 

Jadec ee

LIN Gt OS i Loats7g |

 

Supine Court Vo. 18-57 ( pe 2o, Jar)

 

 

 

Lue [0 diy aability r Matcess, b by ender

 

ny IS" Amendment tederal Kisht , je cs due PYocess

 

it Kedress Jy lacie ven tes fe The Hosnile (outt of

(
j fle

Latyete, CA tt sP
an

 

 

 

 
